Citation Nr: 1038426	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  03-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial evaluation for a lumbar spine 
disability in excess of 10 percent from February 1, 2001 to 
September 25, 2009, and 20 percent thereafter.  

3.  Entitlement to an initial (compensable) evaluation for a 
cervical spine disability from February 1, 2001 to November 17, 
2004, and 20 percent thereafter. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.


REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army 
from August 1972 to August 1975.  He subsequently joined the 
Commissioned Corps of the United States Public Health Service 
(USPHS) and served on active duty from March 1980 to January 
2001.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from May 2002 and June 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  By a May 2002 rating action, the RO denied 
entitlement to TDIU.  The RO also granted service connection for 
degenerative disc disease of the lumbar spine status-post 
laminectomy and hypertension; initial 10 percent and 
noncompensable evaluations were assigned, effective February 1, 
2001--the date following the Veteran's discharge from the USPHS.  
The Veteran appealed the RO's denial of entitlement to TDIU and 
the assignment of initial 10 percent and noncompensable ratings 
assigned to the above-cited service-connected disabilities, 
respectively, to the Board. 

In a June 2003 rating action, the RO granted service connection 
for a cervical spine disability; an initial noncompensable 
evaluation was assigned, effective February 1, 2001.  The RO also 
assigned an initial 10 percent evaluation to the service-
connected hypertension, effective February 1, 2001.  The Veteran 
appealed the RO's assignment of an initial noncompensable 
evaluation assigned to the service-connected cervical spine 
disability to the Board.






By December 2004 and October 2009 rating decisions, the RO 
assigned initial 20 percent ratings to the service-connected 
cervical and lumbar spine disorders; effective November 19, 2004 
and September 26, 2009--the dates of VA examinations showing that 
these service-connected disorders met the scheduler criteria for 
higher initial evaluations, respectively.  

As the grants of 10 and 20 percent initial evaluations assigned 
to the service-connected hypertension and low back and cervical 
spine disorders, respectively, during the pendency of this appeal 
do not represent a total grant of benefits sought on appeal, 
these initial evaluation claims remain on appeal before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2007, the Board, in part, remanded the claims on appeal 
to the RO for additional development.  The case has returned to 
the Board for appellate consideration.  

In its April 2007 remand, the Board directed adjudication of the 
issue of entitlement to service connection for disorders of the 
upper extremities, claimed as secondary to the service-connected 
cervical spine disability.  By a November 2009 rating action, the 
RO granted service connection for right upper extremity 
radiculopathy; an initial 10 percent evaluation was assigned, 
effective February 1, 2001.  As the Veteran has not disagreed 
with the initial 10 percent evaluation or the effective date of 
February 1, 2001, this issue is no longer before the Board of 
appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997). 

In its April 2007 remand, the Board also directed the RO to issue 
a Statement of the Case that addressed the tiered rating issues 
associated with the cervical spine disability for which service 
connection was granted in a June 2003 rating action.  The Board 
has accepted the Veteran's representative's VA Form 646, 
Statement of Accredited Representative in Appealed Case, as a 
timely Substantive Appeal to an October 2009 Supplemental 
Statement of the Case, which addressed the issue of  entitlement 
to an initial compensable evaluation for the service-connected 
cervical spine disability, to include an evaluation in excess of 
20 percent beginning on November 18, 2004.  Thus, this issue has 
been properly developed for appellate consideration and will be 
addressed by the Board in the remand below. 

As noted in the Introduction section of the Board's April 
2007 remand, the issue of entitlement to service 
connection for a skin disorder, variously characterized as 
basal cell carcinoma and actinic keratoses, has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board finds that it must again remand the TDIU and initial 
evaluation claims on appeal for appropriate substantive and 
procedural development, respectively.  Accordingly, further 
appellate consideration will be deferred and this case remanded 
to the AMC/RO for action as described in the directives outlined 
in the indented paragraphs below.

With respect to the Veteran's claim for TDIU, VA examined the 
Veteran in September and October 2009 for the purpose of 
determining the current severity of the Veteran's orthopedic and 
neurological disorders. However, these examination reports, as 
well as the other evidence of record, are devoid of a medical 
opinion, as to whether the Veteran is unable to secure and 
maintain gainful employment (physical or sedentary) solely as a 
result of his service-connected (italics added for emphasis) 
disorders.  As stated by the United States Court of Appeals for 
Veterans Claims (Court) in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran can perform work that would produce sufficient income 
to be other than marginal.  Thus, a VA examination is therefore 
required to address this issue.

Concerning the initial evaluation claims on appeal, in its April 
2007 remand, the Board instructed the RO/AMC to advise the 
Veteran of the old rating criteria for evaluating disease and 
disabilities of the spine and heart and to specifically evaluate 
his claims under the pertinent regulations as they existed at the 
time he filed his original compensation claim, and as amended 
during the pendency of the appeal.  As noted by the Board in 
April 2007, the RO had not provided the Veteran notice of all the 
changes to all of the pertinent Diagnostic Codes as it related to 
this service-connected lumbar spine disorder and hypertension.  
(See April 2007 Board remand, pages (pgs.) 5, 6).  The Veteran is 
entitled to compliance with the Board's April 2007 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the 
Court or the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders.)

Accordingly, the case is REMANDED to the AMC/RO for the following 
action:

1.  The AMC/RO must provide notice to the 
Veteran of the pertinent rating criteria 
for evaluation of the lumbosacral spine in 
effect prior to September 26, 2003 and 
the revised criteria effective 
September 26, 2003, as well as those 
for hypertension, specifically the note 
that was added after the rating criteria of 
Diagnostic Code 7101 concerning separate 
evaluations of hypertension and heart 
diseases, effective October 6, 2006.

2.  The AMC/RO will ensure that it 
retrieves and associates all records 
contained on the SSA CD-ROM with the claims 
files.




3.  The AMC/RO must have an appropriate 
health care provider(s) review the claims 
files and provide an opinion, based on the 
objective evidence on file, on whether the 
Veteran's service-connected 
disabilities, alone, would prevent him 
from obtaining or keeping gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him. 

The health care provider(s) must 
acknowledge receipt and review of the 
claims files in any report generated as a 
result of this remand.  In all conclusions, 
the opinion(s) must identify and explain 
the medical basis or bases, with 
identification of the evidence of record.  
If the health care provider(s) is unable to 
render an opinion without resorting to 
speculation, this should be noted.  If the 
above health care provider(s) determines 
that an examination(s) is needed prior to 
rendering an opinion, an appropriate 
examination should be conducted and the 
written results of the examination(s) added 
to the claims files.  The report prepared 
must be typed.

After the above has been completed, the 
AMC/RO should review the claims files and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the Veteran's TDIU and initial 
evaluation claims on appeal.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  If the Veteran's 
claims continue to be denied in part or 
in whole, the providing of a SSOC to 
the Veteran is required by law - (i.e., 
it is mandatory).  An appropriate period 
of time should be allowed for response.  If 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The purpose of this remand is to assist the Veteran with the 
substantive and procedural development of his TDIU and initial 
evaluation claims on appeal, respectively.  The Veteran has the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his TDIU and initial 
evaluation claims.  His cooperation in VA's efforts to develop 
his claims, including reporting for any scheduled VA 
examination(s), is both critical and appreciated. The Veteran is 
also advised that failure to report for any scheduled examination 
may result in the denial of that claim.  38 C.F.R. § 3.655 
(2009).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




